Exhibit 10.1

 

[Dealer Name]
[Dealer Address]

 

[_______], 2020

 

To:Omnicell, Inc.
590 E. Middlefield Road



Mountain View, CA 94043
Attention: Peter Kuipers, Executive Vice President and Chief Financial Officer
Attention: Dan Johnston, Executive Vice President and Chief Legal and
Administrative Officer



Telephone No.: (650) 251-6100
Email: peter.kuipers@omnicell.com and danj@omnicell.com

 

Re:          [Base][Additional] Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[_______] (“Dealer”) and Omnicell, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
September 21, 2020 (the “Offering Memorandum”) relating to the [__]% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
[500,000,000] (as increased by [up to]1 an aggregate principal amount of USD
[75,000,000] [if and to the extent that]2[pursuant to the exercise by]3 the
Initial Purchasers (as defined herein) [exercise]4[of]5 their option to purchase
additional Convertible Notes pursuant to the Purchase Agreement (as defined
herein)) pursuant to an Indenture [to be]6 dated September 24, 2020 (the
“Indenture”) between Counterparty and U.S. Bank National Association, as trustee
(“Trustee”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation.

 

The parties further acknowledge that the Indenture section numbers used herein
are based on the [draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties]7[Indenture as
executed]8. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended or supplemented following such date (other than any
amendment or supplement (x) pursuant to Section 10.01(h) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section 14.07 of the Indenture, subject, in the case of this clause (y), to the
second paragraph under “Method of Adjustment” in Section 3), any such amendment
or supplement will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

 



 



1 Include in the Base Call Option Confirmation.

2 Include in the Base Call Option Confirmation.

3 Include in the Additional Call Option Confirmation.

4 Include in the Base Call Option Confirmation.

5 Include in the Additional Call Option Confirmation.

6 Insert if Indenture is not completed at the time of the Confirmation.

7 Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8 Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.

 





 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement as
if Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of US Dollars
(“USD”) as the Termination Currency[, (ii) the election of an executed guarantee
of [_______] (“Guarantor”) dated as of the Trade Date in substantially the form
attached hereto as Annex A as a Credit Support Document, (iii) the designation
of Guarantor as Credit Support Provider in relation to Dealer]9 and (iv) (a) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
the shareholders’ equity of [Name of Dealer’s Parent], (b) the phrase “or
becoming capable at such time of being declared” shall be deleted from clause
(1) of such Section 5(a)(vi), (c) the following language shall be added to the
end thereof: “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (x) the default was
caused solely by error or omission of an administrative or operational nature;
(y) funds were available to enable the party to make the payment when due; and
(z) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”) [and (c) the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business]10. In the event of
any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. For the avoidance of doubt, except to the extent of an
express conflict, the application of any provision of this Confirmation, the
Agreement or the Equity Definitions shall not be construed to exclude or limit
the application of any other provision of this Confirmation, the Agreement or
the Equity Definitions. The Transaction hereunder shall be the sole Transaction
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

 

2.The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

 

Trade Date: [__________],2020     Effective Date: The second Exchange Business
Day immediately prior to the Premium Payment Date     Option Style: “Modified
American”, as described under “Procedures for Exercise” below

 



 



9 Requested if Dealer is not the highest rated entity in group, typically from
the parent.

10 Include if applicable.

 



2

 

 

Option Type: Call     Buyer:Counterparty    Seller:Dealer    Shares:The common
stock of Counterparty, par value USD 0.001 per share (Exchange symbol “OMCL”).  
  Number of Options: [_______]11. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty or that are
terminated pursuant to Section 9(i)(ii) of this Confirmation. In no event will
the Number of Options be less than zero.     Applicable Percentage: [__]%    
Option Entitlement: A number equal to the product of the Applicable Percentage
and [______]12     Strike Price: USD [______]13     Premium:USD [______]   
Premium Payment Date: [__________],2020     Exchange:The Nasdaq Global Select
Market Related Exchange(s): All Exchanges; provided that Section 1.26 of the
Equity Definitions shall be amended to add the words “United States” before the
word “exchange” in the tenth line of such section.     Excluded Provisions:
Section 14.04(h) and Section 14.03 of the Indenture.     Procedures for
Exercise.       Conversion Date: With respect to any conversion of a Convertible
Note, the date on which the Holder (as such term is defined in the Indenture) of
such Convertible Note satisfies all of the requirements for conversion thereof
as set forth in Section 14.02(b) of the Indenture; provided that if Counterparty
has not delivered to Dealer a related Notice of Exercise, then in no event shall
a Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.     Free
Convertibility Date: May 15, 2025

 



 



11 For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

12 Insert the initial Conversion Rate for the Convertible Notes.

13 Insert the initial Conversion Price for the Convertible Notes.

 



3

 

 

Expiration Time: The Valuation Time      Expiration Date: September 15, 2025,
subject to earlier exercise.     Multiple Exercise: Applicable, as described
under “Automatic Exercise” below.     Automatic Exercise: Notwithstanding
Section 3.4 of the Equity Definitions, on each Conversion Date in respect of
which a Notice of Conversion that is effective as to Counterparty has been
delivered by the relevant converting Holder, a number of Options equal to [(i)]
the number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred [minus (ii) the number of Options that are or are
deemed to be automatically exercised on such Conversion Date under the Base Call
Option Transaction Confirmation letter agreement dated September 21, 2020
between Dealer and Counterparty (the “Base Call Option Confirmation”),]14 shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty or the Trustee (or other
agent authorized by Counterparty and previously identified to Dealer by
Counterparty in writing) on behalf of Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below. If the Trustee
(or any other such agent) on behalf of Counterparty provides any Notice of
Exercise to Dealer, Dealer shall be entitled to rely on the accuracy of such
Notice of Exercise without any independent investigation, and the contents of
such notice shall be binding on Counterparty.       Notwithstanding the
foregoing, in no event shall the number of Options that are exercised or deemed
exercised hereunder exceed the Number of Options.

 



 



14 Include for Additional Call Option Confirmation only.

 



4

 

 

Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options, Counterparty or the Trustee (or other agent authorized by Counterparty
and previously identified to Dealer by Counterparty in writing) on behalf of
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised (the “Exercise
Notice Deadline”) of (i) the number of such Options, (ii) the scheduled first
day of the Settlement Averaging Period and the scheduled Settlement Date,
(iii) the Relevant Settlement Method for such Options, and (iv) if the Relevant
Settlement Method for such Options is Combination Settlement, the fixed amount
of cash per Convertible Note that Counterparty has elected to deliver to Holders
(as such term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 4:00 p.m. (New York City time) on the
fifth Scheduled Valid Day following the Exercise Notice Deadline, in which event
the Calculation Agent shall have the right to adjust the delivery obligation
under this Confirmation as appropriate to reflect the commercially reasonable
additional costs (including, but not limited to, hedging mismatches and market
losses) and commercially reasonable expenses incurred by Dealer (or any of its
affiliates) in connection with its or their ability to maintain or establish
commercially reasonable hedging activities hereunder (including the unwinding of
any commercially reasonable hedge position) as a result of Dealer not having
received such notice on or prior to the Exercise Notice Deadline and Dealer’s
obligation to make any payment or delivery in respect of such exercise shall not
be extinguished; and provided further that in respect of any Options relating to
Convertible Notes with a Conversion Date as set forth in clause (iii) of the
definition of Settlement Averaging Period below, (A) such notice may be given on
or prior to the second Scheduled Valid Day immediately preceding the Expiration
Date and need only specify the information required in clause (i) above, and
(B) if the Relevant Settlement Method for such Options is not Net Share
Settlement, Dealer shall have received a separate notice (the “Notice of Final
Settlement Method”) in respect of all such Convertible Notes before 5:00
p.m. (New York City time) on the Free Convertibility Date specifying the
information required in clauses (iii) and, if applicable, (iv) above. If the
Trustee (or any other such agent) on behalf of Counterparty provides such notice
to Dealer, Dealer shall be entitled to rely on the accuracy of any such notice
without any independent investigation, and the contents of such notice shall be
binding on Counterparty.      Valuation Time: At the close of trading of the
regular trading session on the Exchange; provided that if the principal trading
session is extended past the close of the regular trading session for such
Exchange, the Calculation Agent shall determine the Valuation Time in its
commercially reasonable discretion.     Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:     “‘Market Disruption Event’ means (i) a failure by the primary
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m. (New York
City time) on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts relating to the Shares.”

 



5

 

 

Settlement Terms.       Settlement Method: For any Option, Net Share Settlement;
provided that if the Relevant Settlement Method set forth below for such Option
is not Net Share Settlement, then the Settlement Method for such Option shall be
such Relevant Settlement Method, but only if Counterparty or Trustee (or other
agent authorized by Counterparty and previously identified to Dealer by
Counterparty in writing) shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option. If the Trustee (or any other such agent) on behalf
of Counterparty provides any such notice, Dealer shall be entitled to rely on
the accuracy of such notice without any independent investigation, and the
contents of such notice shall be binding on Counterparty. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act (as defined below)
and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the related Convertible Notes.     Relevant
Settlement Method: In respect of any Option:       (i)   if Counterparty has
elected to settle its conversion obligations in respect of the related
Convertible Note (A) entirely in Shares pursuant to Section 14.02(a)(iv)(A) of
the Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to
USD 1,000 (such settlement method, “Par Cash Settlement”), then, for each of the
cases in clause (A) (Settlement in Shares), clause (B) (Low Cash Combination
Settlement) and clause (C) (Par Cash Settlement), the Relevant Settlement Method
for such Option shall be Net Share Settlement;       (ii)   if Counterparty has
elected to settle its conversion obligations in respect of the related
Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

 



6

 

 

  (iii)   if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.     Net Share Settlement: If Net Share Settlement is applicable to
any Option exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for each such Option, a number of
Shares (the “Net Share Settlement Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for each such Option, of (i) (a) the
Daily Option Value for such Valid Day, divided by (b) the Relevant Price on such
Valid Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that in no event shall the Net Share Settlement Amount for any
Option exceed a number of Shares equal to the Applicable Limit for such Option
divided by the Applicable Limit Price on the Settlement Date for such Option.  
    Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.     Combination
Settlement: If Combination Settlement is applicable to any Option exercised or
deemed exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

(i)cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and     (ii)Shares (the “Combination Settlement Share
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for such Option, of a number of Shares for such Valid Day (the “Daily
Combination Settlement Share Amount”) equal to (A) (1) the Daily Option Value on
such Valid Day minus the Daily Combination Settlement Cash Amount for such Valid
Day, divided by (2) the Relevant Price on such Valid Day, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;

 

7

 

 

  provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option. If any reduction is made to
the delivery obligation hereunder as a result of the foregoing, such reduction
shall first be made to any Combination Settlement Share Amount.       Dealer
will deliver cash in lieu of any fractional Shares to be delivered with respect
to any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

  

Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of
(i) the Daily Option Value for such Valid Day, divided by (ii) the number of
Valid Days in the Settlement Averaging Period; provided that in no event shall
the Cash Settlement Amount for any Option exceed the Applicable Limit for such
Option.     Daily Option Value: For any Valid Day, an amount equal to (i) the
Option Entitlement on such Valid Day, multiplied by (ii) (a) the Relevant Price
on such Valid Day less (b) the Strike Price on such Valid Day; provided that if
the calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.

 

8

 

 

Make-Whole Adjustment: Notwithstanding anything to the contrary herein, in
respect of any exercise of Options relating to a conversion of Convertible Notes
for which additional Shares will be added to the “Conversion Rate” (as defined
in the Indenture) as determined pursuant to Section 14.03 of the Indenture, the
Daily Option Value shall be calculated as if the Option Entitlement included the
Applicable Percentage of the number of such additional Shares as determined with
reference to the adjustment set forth in such Section 14.03 of the Indenture;
provided that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess, with
such reduction first being made to any Shares deliverable hereunder.    
Applicable Limit: For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the sum of (A) the amount of cash, if
any, payable to the Holder of the related Convertible Note upon conversion of
such Convertible Note determined pursuant to Section 14.02(a)(iv) of the
Indenture and (B) the number of Shares, if any, deliverable to the Holder of the
related Convertible Note upon conversion of such Convertible Note determined
pursuant to Section 14.02(a)(iv) of the Indenture multiplied by the Applicable
Limit Price on the Settlement Date for such Option, over (ii) USD 1,000.    
Applicable Limit Price: On any day, the opening price as displayed under the
heading “Op” on Bloomberg page OMCL <equity> (or any successor thereto).    
Valid Day: A day on which (i) there is no Market Disruption Event and
(ii) trading in the Shares generally occurs on The Nasdaq Global Select Market
or, if the Shares are not then listed on The Nasdaq Global Select Market, on the
principal other United States national or regional securities exchange on which
the Shares are then listed or, if the Shares are not then listed on a United
States national or regional securities exchange, on the principal other market
on which the Shares are then listed or admitted for trading. If the Shares are
not so listed or admitted for trading, “Valid Day” means a Business Day.    
Scheduled Valid Day: A day that is scheduled to be a Valid Day on the principal
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading. If the Shares are not so listed or
admitted for trading, “Scheduled Valid Day” means a Business Day.

 



9

 

 

Business Day: Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.     Relevant Price: On any Valid Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “OMCL <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the Scheduled Closing Time of the Exchange on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in good
faith and in a commercially reasonable manner using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.     Settlement Averaging Period: For any Option:

 

(i)subject to clause (ii), if the related Conversion Date occurs prior to the
Free Convertibility Date, the 60 consecutive Valid Days beginning on, and
including, the second Valid Day immediately succeeding such Conversion Date;    
(ii)with respect to any conversion of Convertible Notes called for redemption
(or deemed called for redemption) pursuant to Section 14.01(b)(v) of the
Indenture, if the related Conversion Date occurs on or after the date of
Counterparty’s issuance of a Notice of Redemption (as defined in the Indenture)
with respect to such Convertible Notes pursuant to Section 16.02 of the
Indenture and prior to the relevant Redemption Date (as defined in the
Indenture), the 60 consecutive Trading Days beginning on, and including, the
61st Scheduled Valid Day immediately preceding such Redemption Date; or    
(iii)subject to clause (ii), if the related Conversion Date occurs on or after
the Free Convertibility Date, the 60 consecutive Valid Days beginning on, and
including, the 61st Scheduled Valid Day immediately preceding the Expiration
Date.

 

Settlement Date: For any Option, the second Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.    
Settlement Currency: USD

 



10

 

 

 

Other Applicable Provisions: To the extent Dealer is obligated to deliver Shares
hereunder, the provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, as if Physical Settlement applied to the
Transaction.

 

Representation and Agreement: Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall, upon
delivery, be subject to restrictions and limitations arising from Counterparty’s
status as Issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)). With respect to any
such certificated Shares (as described in clause (ii) above), the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture (as determined by the Calculation Agent by
reference to the Dilution Adjustment Provisions) to the “Conversion Rate” or the
composition of a “unit of Reference Property” or to any “Last Reported Sale
Price”, “Daily VWAP,” “Daily Conversion Value” or “Daily Settlement Amount”
(each as defined in the Indenture). For the avoidance of doubt, Dealer shall not
have any delivery or payment obligation hereunder, and no adjustment shall be
made to the terms of the Transaction, on account of (x) any distribution of
cash, property or securities by Counterparty to holders of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the fourth
sentence of Section 14.04(c) of the Indenture or the fourth sentence of
Section 14.04(d) of the Indenture).

 

Method of Adjustment: Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions (and, for the
avoidance of doubt, in lieu of any adjustments pursuant to such Section), upon
any Potential Adjustment Event, the Calculation Agent shall make a corresponding
adjustment in respect of any adjustment to the Convertible Notes under the
Indenture to any one or more of the Strike Price, Number of Options, Option
Entitlement, the composition of the Shares and any other variable relevant to
the exercise, settlement or payment for the Transaction, as determined by
reference to the Dilution Adjustment Provisions, to the extent an adjustment is
required under the Indenture.

 



11

 

  

 Notwithstanding the foregoing: (i)if the Calculation Agent acting in good faith
and in a commercially reasonable manner disagrees with any adjustment pursuant
to the terms of the Indenture that is the basis of any adjustment hereunder and
that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 14.05 of the
Indenture, Section 14.07 of the Indenture or any supplemental indenture entered
into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the composition of the Shares,
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment is made under the Indenture because the relevant Holder (as such
term is defined in the Indenture) was deemed to be a record owner of the
underlying Shares on the related Conversion Date, then the Calculation Agent
shall make an adjustment, consistent with the methodology set forth in the
Indenture, to the terms hereof in order to account for such Potential Adjustment
Event;

 

(ii)in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c) of
the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the commercially reasonable costs and benefits
(including, but not limited to, hedging mismatches and market gains and losses)
and commercially reasonable gains and losses incurred by Dealer in connection
with its commercially reasonable hedging activities (subject to the requirements
set forth under Hedging Adjustments below) as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

 



12

 

 

(iii)if the terms of any Potential Adjustment Event are declared by Counterparty
and (a) the event or condition giving rise to such Potential Adjustment Event is
subsequently amended, modified, cancelled or abandoned (whether or not there has
been a “Conversion Rate” adjustment under the Indenture for such Potential
Adjustment Event), (b) the “Conversion Rate” (as defined in the Indenture) is
otherwise not adjusted at the time or in the manner contemplated by the relevant
Dilution Adjustment Provision other than pursuant to the fourth sentence of
Section 14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of
the Indenture based on such declaration or (c) the “Conversion Rate” (as defined
in the Indenture) is adjusted as a result of such Potential Adjustment Event and
subsequently such adjustment, in respect of such Potential Adjustment Event, is
modified, amended, altered or corrected (each of clauses (a), (b) and (c), a
“Potential Adjustment Event Change”) then, in each case, but without
duplication, the Calculation Agent shall adjust any variable relevant to the
exercise, settlement or payment for the Transaction as appropriate to reflect
the commercially reasonable costs and benefits (including, but not limited to,
commercially reasonable hedging mismatches and market gains and losses) and
commercially reasonable gains and losses incurred by Dealer in connection with
its commercially reasonable hedging activities (subject to the requirements set
forth under Hedging Adjustments below) as a result of such Potential Adjustment
Event Change.

 

Dilution Adjustment Provisions: Sections 14.04(a), (b), (c), (d) and (e) and
Section 14.05 of the Indenture.

 



13

 

 

Extraordinary Events applicable to the Transaction:

 

Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of the
Equity Definitions, a “Share Exchange Event” means the occurrence of any event
or condition set forth in the definition of “Share Exchange Event” in
Section 14.07(a) of the Indenture.     Tender Offers: Applicable; provided that
notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender Offer”
means the occurrence of any event or condition set forth in Section 14.04(e) of
the Indenture.

 

Consequence of Merger Events / Tender Offers: Notwithstanding Section 12.2 and
Section 12.3 of the Equity Definitions, upon the occurrence of a Merger Event or
a Tender Offer, the Calculation Agent shall make an adjustment in respect of any
adjustment required to be made under the Indenture to any one or more of the
nature of the Shares (in the case of a Merger Event), Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction (as determined by the Calculation
Agent acting in good faith and in a commercially reasonable manner by reference
to the relevant provisions of the Indenture); provided that (x) such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to any Excluded Provision and (y) the Calculation Agent shall limit or alter any
such adjustment referenced in this paragraph to maintain the fair value of the
Transaction as a result of such adjustment; and provided further that,
notwithstanding the foregoing, if the Calculation Agent in good faith disagrees
with any adjustment pursuant to the terms of the Indenture that is the basis of
any adjustment hereunder and that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 10.01(g) of the Indenture or any supplemental indenture entered into
pursuant to Section 14.07(a) of the Indenture), then the Calculation Agent
acting in good faith and in a commercially reasonable manner will determine the
adjustment to be made to any one or more of the nature of the Shares, Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction in a commercially
reasonable manner; and provided further that if, with respect to a Merger Event
or a Tender Offer, (i) the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) shares of an entity or person that is
not a corporation or is not organized under the laws of the United States, any
State thereof or the District of Columbia, (ii) the Counterparty to the
Transaction following such Merger Event or Tender Offer, will not be a
corporation or (iii) if the Counterparty to the Transaction following such
Merger Event or Tender Offer would not be the Issuer following such Merger Event
or Tender Offer, unless, in the case of this clause (iii), Counterparty and the
issuer of the Shares have entered into such documentation containing
representations, warranties and agreements related to securities law and other
issues as requested by Dealer that Dealer has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Dealer to
preserve its commercially reasonable hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, then, in each case, Dealer, in its commercially
reasonable discretion, may elect for Cancellation and Payment (Calculation Agent
Determination) to apply.

 



14

 

 

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The Nasdaq Global Select Market
or The Nasdaq Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.     Additional
Disruption Events:       Change in Law: Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (ii) by adding
the phrase “and/or Hedge Position” after the word “Shares” in clause (X) thereof
and (iii) by immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”; and provided further that Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the phrase “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)”.

 

Failure to Deliver: Applicable     Hedging Disruption: Applicable; provided
that:

 



15

 

 

(i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:       “For the avoidance of
doubt, (i) the term “equity price risk” shall be deemed to include, but shall
not be limited to, stock price and volatility risk, and (ii) any such
transactions or assets referred to in clause (A) or (B) above must be available
on commercially reasonable pricing terms.”; and

 

(ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging: Not applicable.     Hedging Party: For all applicable
Additional Disruption Events, Dealer.     Determining Party: For all applicable
Extraordinary Events, Dealer. All calculations by Determining Party shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by Determining Party hereunder, upon written request by
Counterparty, Determining Party will provide to Counterparty in such written
request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation; provided that in no event will Determining Party be obligated
to share with Counterparty any proprietary or confidential data or information
or any proprietary or confidential models used by it or any information that is
subject to an obligation not to disclose such information.

 

Non-Reliance: Applicable.     Agreements and Acknowledgements
Regarding Hedging Activities: Applicable     Hedging Adjustments: For the
avoidance of doubt, whenever the Calculation Agent, Determining Party or Dealer
is permitted to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the economic effect of an event
(other than, for the avoidance of doubt, any adjustment that is required to be
made by reference to the Indenture), the Calculation Agent, Determining Party or
Dealer shall make such adjustment, if any, by reference to the effect of such
event on Dealer assuming that Dealer maintains a commercially reasonable hedge
position.

 



16

 

 

Additional Acknowledgments: Applicable

 

4.Calculation Agent.Dealer; provided that following the occurrence and during
the continuance of an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party, if the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligations of the Calculation Agent hereunder and
such failure continues for five Exchange Business Days following notice to the
Calculation Agent by Counterparty of such failure, Counterparty shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the first date the Calculation Agent fails to timely make such
calculation, adjustment or determination or to perform such obligation, as the
case may be, and ending on the earlier of the Early Termination Date with
respect to such Event of Default and the date on which such Event of Default is
no longer continuing, as Calculation Agent.       All calculations and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any calculation by the Calculation
Agent hereunder, upon written request by Counterparty, the Calculation Agent
will provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such calculation; provided that in no event will Dealer be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it or any
information that is subject to an obligation not to disclose such information.

 

5.Account Details.

 

(a)Account for payments to Counterparty:

 

Bank Name: [*******]     Domestic ABA #: [*******]     Account #: [*******]    
SWIFT Code for International: [*******]     Bank Address: [*******]

 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty.

 



17

 

 

(b)Account for payments to Dealer:

 

[Bank: [_____________]
ABA#: [_____________]
Acct No.: [_____________]
Beneficiary: [_____________]
Ref: [_____________]]

 

Account for delivery of Shares from Dealer:

 

[_____________]

 

6.Offices.

 

(a)The Office of Counterparty for the Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: [_____________]

 

7.Notices.

 

(a)Address for notices or communications to Counterparty:

 

Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043
Attention:            Peter Kuipers, Executive Vice President and Chief
Financial Officer
Attention:            Dan Johnston, Executive Vice President and Chief Legal and
Administrative Officer

 

Telephone No.:   (650) 251-6100
Email:                    peter.kuipers@omnicell.com and danj@omnicell.com

 

(b)Address for notices or communications to Dealer:

 

[_____________]

 

8.Representations, Warranties and Covenants.

 

I.Representations, Warranties and Covenants of Counterparty. Counterparty hereby
represents and warrants to Dealer that each of the representations and
warranties of Counterparty set forth in Section 3 of the Purchase Agreement (the
“Purchase Agreement”) dated as of September 21, 2020, between Counterparty and
J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, as representatives
of the Initial Purchasers party thereto (the “Initial Purchasers”), is true and
correct and is hereby deemed to be repeated to Dealer as if set forth herein.
Counterparty hereby further represents and warrants to Dealer on the date hereof
and on and as of the Premium Payment Date that:

 

(a)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(b)Each of Counterparty and its affiliates is not, on the date hereof, aware of
any material non-public information with respect to Counterparty or the Shares.
All reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 



18

 

 

(c)To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to as a result of its being a
regulated entity under various applicable laws, including U.S. securities laws
and FINRA.

 

(d)Counterparty (i) is an “institutional account” as defined in FINRA
Rule 4512(c); (ii) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, and will exercise independent judgment in
evaluating the recommendations of Dealer or its associated persons; and
(iii) will notify Dealer if any of the statements contained in clause (i) or
(ii) of this Section 8I(d) ceases to be true.

 

(e)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

(f)Counterparty is not engaged in an “issuer tender offer” as such term is
defined in Rule 13e-4 under the Exchange Act with respect to any Shares or any
security convertible into or exchangeable or exercisable for any Shares nor is
it aware of any third party tender offer with respect to any such securities
within the meaning of Rule 13e-1 under the Exchange Act.

 

(g)Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or in violation of the
Exchange Act.

 

(h)On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

(i)Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliate is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

 

(j)The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

(k)[Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.]

 



19

 

 

II.Representations, Warranties and Covenants of Counterparty and Dealer.
Counterparty and Dealer hereby represent and warrant to Dealer and Counterparty,
respectively, on the date hereof and on and as of the Premium Payment Date that:

 

(a)Each is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(b)Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

9.Other Provisions.

 

(a)Opinions. On or prior to the Premium Payment Date, Counterparty shall deliver
to Dealer an opinion of counsel, dated as of the Premium Payment Date, with
respect to the due incorporation, existence and good standing of Counterparty in
Delaware, the due authorization, execution and delivery of this Confirmation,
and, in respect of the execution, delivery and performance of this Confirmation,
the absence of any conflict with or breach of any material agreement governing
indebtedness, Counterparty’s certificate of incorporation or Counterparty’s
by-laws. Delivery of such opinion to Dealer shall be a condition precedent for
the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 



20

 

 



(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than [__]15
million (in the case of the first such notice) or (ii) thereafter more than
[__]16 million less than the number of Shares included in the immediately
preceding Repurchase Notice; provided that Counterparty may provide Dealer with
advance notice on or prior to any such day to the extent it reasonably expects
that repurchases effected on such day may result in an obligation to deliver a
Repurchase Notice (which advance notice shall be deemed a Repurchase Notice);
provided, further that Counterparty shall not deliver any material non-public
information to any employee of Dealer unless that employee has been identified
to Counterparty as being on the “private side”. The parties agree that
Counterparty’s obligation to provide any Repurchase Notice relating to a
repurchase of Shares shall be satisfied by notice to Dealer of Counterparty’s
related corporate authorization to repurchase such Shares or by notice of the
implementation of a stock repurchase plan, forward contract, accelerated stock
repurchase contract or similar transaction; provided that Counterparty
acknowledges and agrees that Dealer may, but is not required to, assume that the
maximum number of Shares permitted to be repurchased pursuant to such
authorization, plan, contract or transaction will be repurchased on the date on
which such authorization, plan, contract or transaction becomes effective,
subject to adjustments thereto as Dealer determines appropriate to account for
the market price with respect to the Shares, Potential Adjustment Events and
other corporate transactions with respect to Counterparty or the Shares and such
other factors as Dealer determines relevant. Counterparty agrees to indemnify
and hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities, expenses and fees (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or expects to be a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages, liabilities, expenses or fees referred to therein,
then Counterparty, in lieu of indemnifying such Indemnified Person hereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such losses, claims, damages, liabilities, expenses or fees. The
remedies provided for in this paragraph (b) are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of the Transaction.

 



 



15 Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%. To be based on Dealer with highest Applicable
Percentage.



16 Insert the number of Shares that, if repurchased, would cause Dealer’s
current position in the Shares underlying the Transaction (including the number
of Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest Applicable Percentage.



 



21

 

 

(c)Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

(d)Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended (the “Code”);

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

(D)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment except to the extent
that the greater amount is due to a Change in Tax Law after the date of such
transfer or assignment;

 

(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(F)Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(G)Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 



22

 

 

(ii)Dealer may, without Counterparty’s consent, transfer or assign (a
“Transfer”) all or any part of its rights or obligations under the Transaction
(A) to any affiliate of Dealer (1) that has a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than
Dealer’s credit rating at the time of such Transfer, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or [Name of
Dealer parent], or (B) to any other third party with a rating for its long term,
unsecured and unsubordinated indebtedness equal to or better than the lesser of
(1) the credit rating of Dealer at the time of the Transfer and (2) BBB+ by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or Baa 1 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer; provided that (x) the
transferee in any such Transfer is a “dealer in securities” within the meaning
of Section 475(c)(1) of the Code or the Transfer does not result in a deemed
exchange by Counterparty within the meaning of Section 1001 of the Code;
(y) after any such transfer, Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee as a result of any
Tax, receive from the transferee or assignee on any payment date or delivery
date (after accounting for amounts paid by the transferee or assignee under
Section 2(d)(i)(4) of the Agreement as well as such withholding or deduction) an
amount or a number of Shares, as applicable, lower than the amount or the number
of Shares, as applicable, that Dealer would have been required to pay or deliver
to Counterparty in the absence of such Transfer (except to the extent such lower
amount or number results from a Change in Tax Law after the date of such
Transfer); and (z) Dealer shall cause the transferee or assignee to make such
Payee Tax Representations and to provide such tax documentation as may
reasonably be requested by Counterparty to permit Counterparty to make any
necessary determinations pursuant to clause (y) of this proviso; and provided
further that Dealer shall promptly provide written notice to Counterparty
following any such Transfer. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that (after giving effect to such transfer or assignment and any
resulting change in Dealer’s commercially reasonable Hedge Positions) no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that (after giving effect to such transfer or
assignment and any resulting change in Dealer’s commercially reasonable Hedge
Positions) following such partial termination no Excess Ownership Position
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Options underlying the Terminated
Portion, (2) Counterparty were the sole Affected Party with respect to such
partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares, including, without limitation, under state or federal banking laws
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion. The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that could give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.

 



23

 

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (“Dealer Affiliates”)
to purchase, sell, receive or deliver such Shares or other securities, or to
make or receive such payment in cash, and otherwise to perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligations; provided that such Dealer Affiliates shall comply with the
provisions of this Transaction in the same manner as Dealer would have been
required to comply. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(e)Staggered Settlement. Notwithstanding anything to the contrary herein, if
upon advice of counsel with respect to applicable legal and regulatory
requirements, including any requirements relating to Dealer’s hedging activities
hereunder that would be customarily applicable to transactions of this type by
Dealer, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number that, but for this
provision, would have been deliverable on such Original Delivery Date.

 

(f)[Reserved.]

 

(g)[Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.]17

 

(h)Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(i)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs that results in the acceleration of
the Convertible Notes pursuant to the terms of the Convertible Notes as set
forth in Section 6.01 of the Indenture, then such event of default shall
constitute an Additional Termination Event applicable to the Transaction and,
with respect to such Additional Termination Event, (A) Counterparty shall be
deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 



 



17 To be included for broker-dealer.

 



24

 

 

(ii)Promptly (and in any event within five Scheduled Trading Days) following any
Repurchase Event (as defined below), Counterparty may notify Dealer in writing
of such Repurchase Event and the number of Convertible Notes subject to such
Repurchase Event (any such notice, a “Repurchase Notice”). Notwithstanding
anything to the contrary in this Confirmation, the receipt by Dealer from
Counterparty of (x) any Repurchase Notice, within the applicable time period set
forth in the preceding sentence, and (y) a written representation and warranty
by Counterparty that, as of the date of such Repurchase Notice, Counterparty is
not in possession of any material non-public information regarding Counterparty
or the Shares, shall constitute an Additional Termination Event as provided in
this paragraph. Upon receipt of any such Repurchase Notice and the related
written representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notice (which Exchange
Business Day shall be on or as promptly as reasonably practicable after the
related repurchase settlement date for the relevant Repurchase Event) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Repurchase Options”) equal to the
lesser of (A) the number of such Convertible Notes specified in such Repurchase
Notice [minus the number of “Repurchase Options” (as defined in the Base Call
Option Confirmation), if any, that relate to such Convertible Notes]18 and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repurchase Options. Any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
number of Repurchase Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event, (3) no adjustment to the
“Conversion Rate” (as defined in the Indenture) for the Convertible Notes has
occurred pursuant to any Excluded Provision, (4) the corresponding Convertible
Notes remaining outstanding as if the circumstances related to the Repurchase
Event had not occurred, (5) the relevant Repurchase Event and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, and (6) the terminated portion of
the Transaction were the sole Affected Transaction. “Repurchase Event” means
that (i) any Convertible Notes are repurchased (whether pursuant to
Section 15.02 of the Indenture or otherwise) by Counterparty or any of its
subsidiaries, (ii) any Convertible Notes are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described) (other than solely the delivery of conversion
consideration pursuant to the terms of the Indenture), (iii) any principal of
any of the Convertible Notes is repaid prior to the final maturity date of the
Convertible Notes, (iv) any Convertible Notes are exchanged by or for the
benefit of the Holders (as defined in the Indenture) thereof for any other
securities of Counterparty or any of its affiliates (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction
(other than solely the delivery of conversion consideration pursuant to the
terms of the Indenture), or (v) any conversion of the Convertible Notes in
exchange for delivery of any property or assets of Issuer or any of Issuer’s
subsidiaries (howsoever described) (other than solely the delivery of conversion
consideration pursuant to the terms of the Indenture).

 



 



18 Include in Additional Call Option Confirmation.

 



25

 

 

(iii)Notwithstanding anything to the contrary in the Equity Definitions, if, as
a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portion
thereof) being the Affected Transaction, Counterparty being the sole Affected
Party and Dealer being the party entitled to designate an Early Termination Date
pursuant to Section 6(h) of the Agreement) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

(j)Amendments to Equity Definitions and Agreement.

 

(i)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(ii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(k)No Setoff. Neither party shall have the right to set off any obligation that
it may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

(l)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty pursuant to Section 6(d)(ii) of the Agreement or Sections
12.7 or 12.8 of the Equity Definitions (any such amount, a “Payment
Obligation”), Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8I(b) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative:If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 6(d)(ii) and 6(e) of the
Agreement (the “Share Termination Payment Date”), in satisfaction of such
Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

 

Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 



26

 

 

Share Termination Unit Price:The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property, to the
extent doing so results in a commercially reasonable Share Termination Unit
Price.

 

Share Termination Delivery Unit:One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of such Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

 



Failure to Deliver:Applicable

 

Other applicable provisions:If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions will be applicable as if Physical Settlement applied to the
Transaction and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable.

 

(m)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 



27

 

 

(n)Hedge Shares. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of counsel, the Shares
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction (other than any such Shares that
were, at the time of acquisition by Dealer, “restricted securities” (as defined
in Rule 144(a)(3) under the Securities Act)) (the “Hedge Shares”) cannot be sold
in the U.S. public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into a customary agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering for companies of a similar size in
a similar industry, (B) provide accountant’s “comfort” letters in customary form
for registered offerings of equity securities of companies of comparable size,
maturity and line of business, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered secondary offerings of equity securities for
companies of a similar size in a similar industry and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities subject to entering into confidentiality agreements customary for
transactions of this type; provided that if Counterparty elects clause (i) above
but the items referred to therein are not completed in a timely manner, or if
Dealer, in its discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 9(n) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of comparable size, maturity and line of business, in
form and substance commercially reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), and obligations to use
commercially reasonable efforts to obtain opinions and certificates and such
other documentation as is customary for private placement agreements for private
placements of equity securities of companies comparable in size, maturity and
line of business, all commercially reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, requested by Dealer. This Section 9(n) shall survive
the termination, expiration or early unwind of the Transaction.

 



(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(p)Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or other relevant
market or to enable Dealer to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that in no event shall Dealer have the right to so postpone
or add any Valid Day(s) or any such other date beyond the 120th Valid Day
immediately following the last Valid Day of the relevant Settlement Averaging
Period (determined without regard to this Section 9(p).

 



28

 

 

(q)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(r)Securities Contract. The parties hereto intend for (i) the Transaction to be
a “securities contract” as defined in the Bankruptcy Code, and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code, (ii) a party’s right to liquidate the Transaction and to exercise any
other remedies upon the occurrence of any Event of Default under the Agreement
with respect to the other party to constitute a “contractual right” as described
in the Bankruptcy Code, and (iii) each payment and delivery of cash, securities
or other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

(s)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Dealer written notice of (a) the
weighted average of the types and amounts of consideration actually received by
holders of Shares (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and

 

(ii)(A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

(t)Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(u)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 



29

 

 

(v)Early Unwind. In the event the sale of the [“Underwritten
Securities”]19[“Option Securities”]20 (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason, or Counterparty
fails to deliver to Dealer opinions of counsel as required pursuant to
Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Each of Dealer and Counterparty represents and acknowledges to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

(w)Tax Matters.

 

(i)Payee Tax Representations:

 

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation for U.S. tax purposes and a U.S. person (as that
term is defined in Section 7701(a)(30) of the Code).

 

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

 

[It is a national banking association organized and existing under the laws of
the United States of America, and its federal taxpayer identification number is
[ ].]/ [It is a “U.S. person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S.
federal income tax purposes and each payment received or to be received by it in
connection with the Agreement is effectively connected with its conduct of a
trade or business within the United States.]21

 

(ii)Tax Documentation. Counterparty shall provide to Dealer a valid United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer shall
provide to Counterparty, as applicable, a valid United States Internal Revenue
Service Form W-9 (or successor thereto) [or W-8ECI (or successor thereto)],22
(i) on or before the date of execution of this Confirmation and (ii) promptly
upon learning that any such tax form previously provided by it has become
obsolete or incorrect. Additionally, each party shall, promptly upon request by
the other party, provide such other tax forms and documents reasonably requested
by the other party.

 

(iii)Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined
in Section 14 of the Agreement, shall not include any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 



 



19 Insert for Base Call Option Confirmation.

20 Insert for Additional Call Option Confirmation.

21 Insert as applicable.

22 Insert as applicable

 



30

 

 

(iv)HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder (an “871(m) Withholding Tax”). For the avoidance of doubt, an
871(m) Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(x)Payment by Counterparty. In the event that, following payment of the Premium,
an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement such amount shall be deemed to be zero.

 

(y)Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

(z)Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

 

(aa)Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed signature
page by facsimile or electronic transmission (e.g. “pdf” or “tif”), or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law, e.g., www.docusign.com,
shall be effective as delivery of a manually executed counterpart hereof.

 



31

 

 

(bb)CARES Act. Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “Cares Act”), the Counterparty could be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
Cares Act) under section 4003(b) of the Cares Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the Cares Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System or the U.S. Department of Treasury for the purpose of providing
liquidity to the financial system. Accordingly, Counterparty represents and
warrants that it has not applied, and throughout the Term of this Transaction
shall not apply, for a loan, loan guarantee, direct loan (as that term is
defined in the Cares Act) or comparable relief under any program or facility
that (a) is established under the Cares Act or the Federal Reserve Act, as
amended, and (b) requires, as a condition of such loan, loan guarantee, direct
loan (as that term is defined in the Cares Act) or comparable relief, that the
Counterparty agree, attest, certify or warrant that it has not, as of the date
specified in such condition, repurchased, or will not repurchase, any equity
security of Counterparty; provided that Counterparty may apply for any such
loan, loan guarantee, direct loan (as that term is defined in the Cares Act) or
comparable relief if Counterparty determines based on the advice of nationally
recognized outside counsel that the terms of the Transaction would not cause
Counterparty to fail to satisfy any condition for application for or receipt or
retention of such loan, loan guarantee, direct loan (as that term is defined in
the Cares Act) or comparable relief based on the terms of the relevant program
or facility as of the date of such advice. Counterparty further represents and
warrants that the Premium is not being paid, in whole or in part, directly or
indirectly, with funds received under or pursuant to any program or facility,
including the U.S. Small Business Administration’s “Paycheck Protection
Program”, that (a) is established under applicable law (whether in existence as
of the Trade Date or subsequently enacted, adopted or amended), including
without limitation the Cares Act and the Federal Reserve Act, as amended, and
(b) requires under such applicable law (or any regulation, guidance,
interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) that such funds be used for specified
or enumerated purposes that do not include the purchase of this Transaction
(either by specific reference to this Transaction or by general reference to
transactions with the attributes of this Transaction in all relevant respects).

 

(cc)[Insert Dealer QFC language, if applicable.]

 

(dd)[Insert other applicable Dealer agency language or other boilerplate.]

 



32

 

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

  Very truly yours,                 [___________]                 By:
                                      Authorized Signatory     Name:

 

 

Accepted and confirmed
as of the Trade Date:

 

Omnicell, Inc.           By:                               Authorized Signatory
    Name:    

 







